Poch, J. This is a claim for payment for professional services rendered, material furnished and charges related thereto under three contractual relationships between Claimant and Respondent. Said agreements were entered on the following dates: January 24, 1975, December 12, 1975 and April 30, 1976. This matter was before a commissioner when the parties entered into a stipulation on an agreed statement of facts and briefs in lieu of a hearing. From the report of the commissioner, joint stipulation of the facts and briefs of both parties, the Court finds that there is no question that the Claimant performed the work satisfactorily and that the charges were reasonable and appropriate for the services provided. Therefore the claim is a just and lawful one and should be compensated as follows: Under agreement of January 24,1975 $12,836.94 Under agreement of December 12,1975 $ 5,926.35 Under agreement of April 30,1976 $ 18.82 Total $18,782.11 Claimant’s request, for additional compensation for loss of services, loss of interest, attorney fees will be denied. Claimant is hereby awarded the sum of eighteen thousand seven hundred eighty-two and 11/100 dollars ($18,782.11).